DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 and 10/17/2018 have been considered by the examiner.

Status of the Claims
The response and amendment filed 04/09/2021 is acknowledged.
Claims 1-26 are pending.
Applicant's election with traverse of Group I, claims 1-11 and 15-21 in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the ground(s) that the MPEP clearly instructs the Examiner to follow PCT for unity of invention; the Examiner has already been directed to a different unity finding in PCT, i.e., there was no unity objection in the PCT phase.  
This is not found persuasive because while it is acknowledged the MPEP clearly indicates the unity of invention standard be followed for national stage entry applications with respect to the standard for establishing lack of unity, i.e., in applications in which more than one invention are claimed, multiple inventions are considered linked to form a single general 
In response to Applicant’s argument that the Applicant has not been given the right to make an amendment overcoming the lack of unity finding, it is respectfully noted that where a rejection or objection is included with a restriction requirement, Applicant may amend and argue that as amended the objection or rejection is moot. See MPEP 818.01. 
Applicant is reminded that withdrawn process claims which include all of the limitations of an allowable product will be considered for rejoinder. See restriction requirement (02/12/2021), page 8, for information on rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14, and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/09/2021.
Claims 1-11, and 15-21 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Interpretation
Claims 18-20 include the limitation of wherein the copolymer is selected from the group consisting of poly (lactic-co-glycolic acid) and PLGA 75:25 whose composition is 75% lactic acid and 25% glycolic acid based on the molar ratio of the monomers comprising the copolymer. 
The limitation is a Markush group which appears to list PLGA in the alternative. However, PLGA 75:25 is a species of poly (lactic-co-glycolic acid). 
The limitation of whose composition is 75% lactic acid and 25% glycolic acid based on the molar ratio of the monomers comprising the copolymer appears to expressly state the molar ratio of lactic and glycolic acid stated in PLGA 75:25. As presently written this limitation applies only to PLGA 75:25. 

Claim Objections
Claim 18 is objected to because of the following informalities:  Since claim 15 does not refer to copolymer explicitly, claim 18 should recite “the polymer” instead of “the copolymer” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for the copolymer in claims 19-20. Claim 16 refers to combinations of polymers but does not refer to copolymers. A copolymer is a polymer comprising a combination of monomers. Claim 16 recites combinations of polymers but does not appear to be inclusive to copolymers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Singh, US 9993454, and Sheikh, Asian Journal of Pharmaceutics, 10, 4, 2016.
Li teaches injectable compositions comprising decoquinate having a particle size of 8.31 micron for treating malaria (Li, e.g., Abstract). 
Intramuscular formulations of decoquinate in an oily vehicle are desirable due to enhancement of the extended release, i.e., improved slow-release profile (Li, e.g., pg. 8, Discussion, ¶ 1). Additional advantages include reduced dosing frequency, better drug adherence, greater convenience, decreased adverse effects, more even drug dosing, and lower cost since the drug is released from solid or oily drug depots very consistently over an extended period of time. See Li, e.g., pg. 2, c1:¶ 2. 
Since the selection of appropriate particle sizes was critical to achieving the maximum controlled release condition desired (Li, e.g., pg. 8, c1:Discussion), Li expresses a preference for micron sized particles rather than nano sized particles (Li, e.g., pg. 8, bridging ¶). The art indicates the particle size is related to the extended release benefit. 
Long-acting depots of antimalarial drug may provide a better means of improving prophylaxis adherence, which, in turn, will decrease new malaria infections and reduce the rates of hospitalization due to recrudescent infections. See Li, e.g., pg. 1, c2:¶ 2.
Li teaches the composition including an oily vehicle but does not expressly teach the composition including cholesterol and an ester selected from mono and diglycerides of medium chain fatty acids and mixtures thereof. 
Ammar teaches injectable formulations wherein the oil phase is made of mono/diglycerides of caprylic acid corresponding to the claimed ester selected from mono and diglycerides. Ammar reports improved extension of release from mono and diglycerides of caprylic acid when employed as an oily phase relative to triglyceride vegetable oils, e.g., cotton seed, linseed, or sesame (Ammar, e.g., pg. 233, In-vitro drug release studies, Fig. 1). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an intramuscular injection formulation as understood from Li by including mono and diglycerides of caprylic acid with a reasonable expectation of success. Ammar suggests mono and diglycerides of caprylic acid were known and used as an oily vehicle similar to the peanut oil employed by Li. This modification may be viewed as a substitution, or combination, of two known oils used as oily vehicles for injectable drug formulation. The skilled artisan would have been motivated to make this modification to enjoy the improvement to extended release suggested in Ammar with a reasonable expectation of achieving the improvement to extended release goal of Li. 
Li and Ammar do not expressly teach formulations including cholesterol. 
Singh teaches injectable formulations (Singh, e.g., c18-c19, bridging ¶) which compositions include cholesterol to prevent Ostwald ripening of suspended particles (Singh, e.g., example 1). Ostwald ripening was a known phenomenon resulting in undesired particle size increase in pharmaceutical formulations (Singh, e.g., c12:5-20), resulting in instability during storage, e.g., sedimentation of particles, bioavailability, and efficacy (Singh, e.g., c12:21-32). Singh suggests mono and diglycerides of medium chain fatty acids were also effective as Ostwald ripening inhibitors (Singh, e.g., c20:21-24).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation comprising an oily suspension of decoquinate particles having a size of 8.31 microns as understood from Li according to the teachings of Ammar and Singh with a reasonable expectation of success. The use of mono/diglycerides of caprylic acid would be considered a substitution, or combination, of known suspending vehicles where each were known in the art as vehicles for injectable formulations. The skilled artisan would have been motivated to include cholesterol to prevent particle size increases in the formulation during storage, thereby maintaining evenness in drug dosing as desired in Li. This would be seen as improving the formulation of decoquinate desired by Li in the same way suggested in Singh. Since Li desires particular particle sizes for prophylactic effect, the skilled artisan would have seen the technique of employing cholesterol suggested in Singh as a means for maintaining the particle size desired by Li. Since Singh suggests mono and diglycerides of medium chain fatty acids were also effective as Ostwald ripening inhibitors, this provides one skilled in the art further reason to employ mono/diglycerides of caprylic acid as suggested by Ammar for the oil with a reasonable expectation of successfully stabilizing the particle size of decoquinate in the formulation.
The combined teachings of Li, Ammar, and Singh do not expressly teach the formulation in the form of a viscous paste. However, it was known to formulate injectable compositions as a viscous liquid or paste for intramuscular administration as evident from Sheikh. Sheikh teaches injectable controlled release drug delivery systems may be formulated as a paste (Sheikh, e.g., pg. s467, c1:¶ 2), where viscosity is a parameter which may be optimized for control over drug diffusion (Sheikh, e.g., pg. s465, c2:¶ 2-3). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a composition having the features suggested by the combined teachings of Li, Ammar, and Singh as a viscous liquid or paste with a reasonable expectation of success. Since a viscous liquid or paste was a known formulation for intramuscular injection, the skilled artisan would have had a reasonable expectation of successfully formulating the composition suggested by the combined teachings of Li, Ammar and Singh to achieve the prolonged prophylactic effect desired by Li when administered intramuscularly. 
Applicable to claims 2-3, Li teaches decoquinate (Li, e.g., title, abstract). 
Applicable to claim 4, Li teaches decoquinate (Li, e.g., pg. 2:Materials and Methods). Since Li does not teach a salt form, one skilled in the art would have understood Li as referring to the free base form. 
Applicable to claim 5: Ammar teaches mono and diglycerides of caprylic acid.
Applicable to claim 6: Singh teaches the amount of cholesterol may vary according to the amount of drug present in the composition. See Singh, e.g., c22:11-21.  It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the amount of cholesterol in the composition based on the amount of drug present in the composition with a reasonable expectation of success. Since Singh suggests the amount of cholesterol in the formulation will depend on factors including the amount of drug present in the formulation as well as the presence or absence of additional Ostwald ripening inhibitors, the skilled artisan would have had a reasonable expectation of successfully optimizing the amount of cholesterol in the composition based on the general conditions suggested in Singh. There does not appear to be any evidence of criticality associated with the range recited in claim 6. See MPEP 2144.05.
Applicable to claim 7: claim 7 recites the melting point of cholesterol as taught in Singh.
Applicable to claim 8: The art suggests the amount of vehicle in an injectable suspension formulation may vary over a broad range. Sheikh teaches the suspensions may include a high solids (lower oil content) content or be formulated as a dilute solution (higher oil content). See Sheikh, e.g., S465, c2, ⁋ 2. Consequently, the amount of oil appears to have been recognized in the art as a result effective parameter the skilled artisan would have routinely optimized to achieve a desired formulation consistency with a reasonable expectation of success. See MPEP 2144.05.
Applicable to claim 9: glycerol monocaprylate has a molecular weight of 218.29 which is a clearly disclosed value within the range recited in claim 9.
Applicable to claims 10-11: Li teaches the DQ dose may vary over the range of 80-240 mg/kg in a volume of 100-200 microliters. See Li, e.g., pg. 3:c1:⁋ 1. The skilled artisan would have optimized the amount of drug in the composition based on the mass of the patient to be treated, desired prophylactic duration, and/or degree of illness with additional consideration given for the amount of other ingredients in the formulation. The amount of drug in the formulation is a parameter the skilled artisan would have optimized to achieve a desired therapeutic objective, e.g., prophylaxis or treatment. See MPEP 2144.05.
Applicable to claims 15 and 18: Sheikh teaches injectable controlled release formulations may include polymers such as polylactic acid (PLA), polyglycolic acid (PGA), or copolymers of PLA-PGA (PLGA). See Sheikh, e.g., table 2, S468, and Conclusion, ⁋ 2.
Accordingly, the subject matter of instant claims 1-11, 15 and 18 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claims 1-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Guarnieri, US 20110287101 A1, and Sheikh, Asian Journal of Pharmaceutics, 10, 4, 2016.
The combined teachings of Li and Ammar enumerated above apply here. The combined teachings of Li and Ammar do not expressly teach the formulation including cholesterol. 
Gaurnieri teaches intramuscular implants (Guarnieri, e.g., claim 10) similar to those of Li, wherein the lipid carrier includes the drug of interest and cholesterol with a fatty acid ester (Guarnieri, e.g., 0022-0023).
Gaurnieri teaches cholesterol offers sustained and uniform release depots (Guarnieri, e.g., 0013). Thus, as evident from Guarnieri, cholesterol was known and used for the purpose of achieving extended efficacy through continuous release of drug over time from a single injection as desired by Li. See Li, e.g., pg. 2:c1:¶ 2. 
Guarnieri suggests the combination of cholesterol with a fatty acid ester improves the release over desired time frames relative to oil only vehicles (Guarnieri, 0057 and table 5). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation comprising an oily suspension of decoquinate particles having a size of 8.31 microns as understood from Li according to the teachings of Ammar and Guarnieri with a reasonable expectation of success. The use of mono/diglycerides of caprylic acid would be considered a substitution, or combination, of known suspending ester oil vehicles where each were known in the art as vehicles for injectable formulations. The skilled artisan would have been motived to employ mono/diglycerides of caprylic acid for improvement of sustained release as suggested in Ammar. The skilled artisan would have been motivated to include cholesterol to improve sustained and uniform release as suggested in Guarnieri, thereby achieving extended release while maintaining evenness in drug dosing as desired in Li. This would be seen as improving the formulation of decoquinate desired by Li in the same way suggested in Ammar and Guarnieri.
The combined teachings of Li, Ammar, and Guarnieri do not expressly teach the formulation in the form of a viscous paste. However, it was known to formulate injectable compositions as a viscous liquid or paste for intramuscular administration as evident from Sheikh. Sheikh teaches injectable controlled release drug delivery systems may be formulated as a paste (Sheikh, e.g., pg. s467, c1:¶ 2), where viscosity is a parameter which may be optimized for control over drug diffusion (Sheikh, e.g., pg. s465, c2:¶ 2-3). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a composition having the features suggested by the combined teachings of Li, Ammar, and Guarnieri as a viscous liquid or paste with a reasonable expectation of success. Since a viscous liquid or paste was a known formulation for intramuscular injection, the skilled artisan would have had a reasonable expectation of successfully formulating the composition suggested by the combined teachings of Li, Ammar and Guarnieri to achieve the prolonged prophylactic effect desired by Li when administered intramuscularly. 
Applicable to claims 2-3, Li teaches decoquinate (Li, e.g., title, abstract). 
Applicable to claim 4, Li teaches decoquinate (Li, e.g., pg. 2:Materials and Methods). Since Li does not teach a salt form, one skilled in the art would have understood Li as referring to the free base form. 
Applicable to claim 5: Ammar teaches mono and diglycerides of caprylic acid.
Applicable to claim 6: Guarnieri teaches an embodiment having 72% cholesterol (Guarnieri, e.g., 0033). This is a clearly disclosed value within the claimed range. See MPEP 2144.05. The amount of cholesterol was parameter the skilled artisan would have optimized to achieve a desired release profile. The release rate depends on the amount of cholesterol relative to the ester oil. For example a pure cholesterol pellet released the same drug over 12 weeks (Guarnieri, e.g., 0013). Guarnieri desired a shorter time frame which was achieved by adjusting the amount of ester oil in combination with cholesterol (Guarnieri, e.g., table 4).  
Applicable to claim 7: claim 7 recites the melting point of cholesterol as taught in Guarnieri.
Applicable to claim 8: Guarnieri teaches an embodiment having 8% ester oil. This is a clearly disclosed value within the claimed range. Sheikh teaches the suspensions may include a high solids (lower oil content) content or be formulated as a dilute solution (higher oil content). See Sheikh, e.g., S465, c2, ⁋ 2. Consequently, the amount of oil appears to have been recognized in the art as a result effective parameter the skilled artisan would have routinely optimized to achieve a desired formulation consistency with a reasonable expectation of success. See MPEP 2144.05.
Applicable to claim 9: glycerol monocaprylate (Ammar) has a molecular weight of 218.29 which is a clearly disclosed value within the range recited in claim 9.
Applicable to claims 10-11: Li teaches the DQ dose may vary over the range of 80-240 mg/kg in a volume of 100-200 microliters. See Li, e.g., pg. 3:c1:⁋ 1. The skilled artisan would have optimized the amount of drug in the composition based on the mass of the patient to be treated, desired prophylactic duration, and/or degree of illness with additional consideration given for the amount of other ingredients in the formulation. The amount of drug in the formulation is a parameter the skilled artisan would have optimized to achieve a desired therapeutic objective, e.g., prophylaxis or treatment depending on the nature of the particular drug. See MPEP 2144.05. In this regard, Guarnieri suggests the cholesterol and ester oil composition effective for drug amounts ranging from 2-20% (Guarnieri, e.g., 0033).  
Applicable to claims 15 and 18: Sheikh teaches injectable controlled release formulations may include polymers such as polylactic acid (PLA), polyglycolic acid (PGA), or copolymers of PLA-PGA (PLGA). See Sheikh, e.g., table 2, S468, and Conclusion, ⁋ 2. Guarnieri teaches compositions comprising PLGA were known for long-term sustained release of drugs (Guarnieri, 0010 and 0043). It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from the combined teachings of LI, Ammar, Guarnieri, and Sheikh by including polymers suggested by Sheikh or Guarnieri, e.g., poly lactic acid, with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to extend the release of decoquinate as desired by Li. The art suggests cholesterol, ester oils and biodegradable polymers (PLA, PGA, PLGA) were known and used for the purpose of extending drug release for drug delivery systems (Sheikh and Guarnieri). This modification may be viewed as a combination of sustained release elements into a single composition having the same utility. 
Accordingly, the subject matter of instant claims 1-11, 15 and 18 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Malaria Research and Treatment, Hindawi, 2017 (cited previously) in view of Ammar, Current Science International, 5, 3, 2016 (cited previously), Guarnieri, US 20110287101 A1, and Sheikh, Asian Journal of Pharmaceutics, 10, 4, 2016 as applied to claims 1-11, 15 and 18 above, and further in view of Song, WO 2018108163 A1.
The combined teachings of Li, Ammar, Guarnieri and Sheikh teach compositions for sustained release of decoquinate having elements according to claim 1. Sheikh and Guarnieri suggests compositions further comprising a biodegradable polymer, e.g., PLA, PGA, or PLGA as rate controlling elements. However the combined teachings of LI, Ammar, Guarnieri and Sheikh do not expressly teach an amount of biodegradable polymer effective for sustained release. Song teaches sustained release compositions suitable for injection comprising sustained release rate adjusting polymers such as PLA, PLA/PLG blends, or PLGA wherein the composition contains 1-20 parts by weight drug and 1-100 parts by weight release rate adjusting polymer. That is, Song suggests, generally, the amount of rate adjusting polymer will be an equal amount relative to the drug at the lower end (1/1), and up to five times the amount of drug on the upper end (100/20).  Applying this to the amounts suggested in Guarnieri, e.g., 2% drug embodiment (Guarnieri, e.g., 0033), one skilled in the art would have begun optimization in the range of about 2% to 10% of the composition and adjusted according to desired time frame of release. 
Based on the general guidance in Song, one skilled in the art would have understood to optimize the amount of polymer included in the composition to achieve a desired release rate adjustment depending on the degradation rate of the particular polymer, the amount of drug in the composition, and the desired time frame for release. The rate of release is expected to be adjusted, i.e., extended, based on the additional rate release material (polymer, oil, cholesterol). The adjustment to the release will be dependent on the nature of the polymer, e.g., degradation rate, and the desired time frame over which the drug is released. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions suggested by the combined teachings of Li, Ammar, Guarnieri, and Sheikh using guidance for effective amounts of rate release controlling polymers such as PLA, PLG, or PLGA such as the teachings of Song with a reasonable expectation of success. The skilled artisan would have been motivated to look to similar prior art sustained release drug delivery compositions such as those of Song for effective amounts of rate modifying polymers, and optimize the amounts using routine experimentation. 
Accordingly, the subject matter of claims 16-17 and 19-20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615